IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

STEVE FAGAN,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2475

FLORIDA INTERNATIONAL
UNIVERSITY/THE DIVISION
OF RISK MANAGEMENT,

      Appellee.


_____________________________/

Opinion filed December 17, 2015.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: September 1, 2013.

Kimberly A. Hill, Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Jerry M. Hayden and Willie B. Ramhofer, Vernis and Bowling, P.A., Miami, for
Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.